Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The present application is treated as “Continuation Application” instead of “Divisional Application”. Note that, a divisional application is often filed as a result of a restriction requirement made by the examiner. However, there was not restriction requirement made in the Parent Application 16/136654. As a result, the Application Data Sheet (ADS) of the present application is incorrect. A correction of ADS is required.

Response to Amendment
This action is in response to the amendment filed on 12/07/2021. Claim 1 is cancelled. New claims 15-16 are added. The claims 2-13 have been amended. The amendment has been entered. Claims 2-16 are pending in the application. 

Response to Arguments
	Applicant argues on page 6 Remarks filed on 12/07/2021 that there may be similar features in system claim 14 as in original computer program claim 1, Applicant notes that there is no system claim in U.S. Patent 10,452,791 with the same or similar combination of features as claim 14 in the instant application.
	Examiner respectfully disagreed because the scope of Claim 14 of the instant application is the same as the scope of combination of claim 1 and 9 of U.S. Patent 10,452,791. Furthermore, U.S. Patent 10,452,791 teaches a system comprise of 
In summary, applicant arguments are not persuasive. Therefore, Double Patenting rejection is maintained.
	The 101 rejection for claim 1-13 is moot because claim 1 is cancelled and claims 2-13 are amended to depend on claim 14.
	Applicant argues on page 6 Remarks filed on 12/07/2021 that Nicolucci does not disclose all of the features of claim 14 that the rejection asserts are in Nicolucci. Claim 14 recites, "extract elevation data from one or more of the digital lot files." For this claim feature, the rejection relies on Nicolucci [0034]. This paragraph in Nicolucci does not discuss elevation data, digital lot files that contain such data, or any details that even appear to be related to the claimed features. Indeed, Applicant finds nothing at all in Nicolucci about elevation data or digital lot files that contain such data. Accordingly, there is no support in the rejection for the assertion that Nicolucci teaches the above claim features. The rejection also asserts that Examiner considers that "elevation data can be extracted from the model elevations." This, however, does not resolve the above deficiency of Nicolucci. Applicant respectfully points out that this statement appears to be the opinion of the Examiner and is not supported by any factual findings from Nicolucci. Moreover, it seems doubtful that elevation data of lot files would be extracted from model elevations. The model elevations are merely the type of house that is selected (e.g., see [0018] "house models/elevations for such lots;" see also [0003] 
	Examiner respectfully disagreed with applicant because of the following reasons. Firstly, Nicolucci disclose elevation data on [0034] “FIG. 2C, illustrated therein is a screenshot, shown generally as 250, illustrating an alternate embodiment of a portion of a siting plan matrix having example lot records 112, illustrating numerous models 206' and model elevations 206'' for a plurality of lots 202.” 

    PNG
    media_image1.png
    860
    665
    media_image1.png
    Greyscale


Applicant further argues on page 7 Remarks filed on 12/07/2021 that Nicolucci also does not disclose the claim features, "generate one or more lot topographies for the one or more lot parcels based on the elevation data." As discussed above, there is no elevation data in Nicolucci. Therefore, there can be no generation of a lot topography from such data. The rejection also relies on [0035] of Nicolucci for teaching this feature. This paragraph in Nicolucci does not discuss elevation data, generation of topography from such data, or any details that even appear to be related to the claimed features. Indeed, Applicant finds nothing at all in Nicolucci about generation of topography from elevation data. Accordingly, there is no support in the rejection for the assertion that Nicolucci teaches the above claim features. The rejection also asserts that the separate model record in Fig. 3A "correspond to generate lot topographies for lot parcel based on the elevation data." This, however, does not resolve the above deficiency of Nicolucci. Applicant respectfully points out that this statement appears to be the opinion of the Examiner and is not supported by any factual findings from Nicolucci. 


    PNG
    media_image2.png
    796
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    650
    media_image3.png
    Greyscale

As mentioned above, applicant does not provide evident to show that examiner’s consideration is incorrect or to illustrate the differences between the claims with the prior art teaching. In order to clarify examiner’s consideration, additional explanation is added into current rejection.
In summary, applicant arguments are not persuasive. Therefore, 103 rejection is maintained.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolucci (US 2010/0070244 A1), in view of Schoen (US 2014/0280069A1) and further in view of Braun et al (US 6056556), hereinafter Braun.

Claim 14. A system for dynamically determining lot-fit, comprising: a computing device including at least a processor, an electronic graphic, and a memory, the computing device configured to:  
Nicolucci: [0031] “FIG. 1, a block diagram of a siting plan system in one example implementation is shown generally as 100. System 100 comprises a number of components, including microprocessor 102 which may form part of a computer system. Microprocessor 102 controls the overall operation of system 100. Microprocessor 102 also interacts with additional subsystems such as memory storage 104 (which may include random access memory (RAM) and read-only memory (ROM), and persistent storage such as flash memory), display 106 (for example, a flat panel wall mounted display), and input device(s) 108, for example, such as a keyboard, mouse, touchscreen (which may form part of the display 106) or touchpad.”
 display on the electronic graphic a menu of baseline building designs and permit a user to select one of the baseline building designs, the baseline building designs having corresponding digital design files saved in the memory, the digital design files including baseline footprint sizes of the baseline building designs; 
Nicolucci: [0034] “FIG. 2C, illustrated therein is a screenshot, shown generally as 250, illustrating an alternate embodiment of a portion of a siting plan matrix having example lot records 112, illustrating numerous models 206' [correspond to display a menu of baseline building designs] and model elevations 206'' for a plurality of lots 202. The screenshot 250 includes a legend 260 identifying the meaning 262 of the various status/availability icons 264 reflecting both the model availability data 206 and status data of this embodiment. [correspond to permit a user to select one of the baseline building designs]”
[0032] “The system 100 may also include within the storage 104 a siting plan database 110, which includes a lot record 112 for each of the lots in the siting plan, as well a model database 114 having a model record 116 for each of the housing models. [correspond to the baseline building designs having corresponding digital design files saved in a memory]”
[0047] “The model availability data 206 for each lot record 112 may be stored. The availability may be determined by comparing each model footprint to each lot 202 manually, or automatically. [correspond to the digital design files including baseline footprint sizes of the baseline building designs]”
using the processor to compare the footprint size of the selected baseline building design to one or more permissible build envelopes of one or more lot parcels, the lot parcels having corresponding digital lot files that are saved in the memory and contain the permissible build envelopes;
Nicolucci: [0047] “The availability of each model 302 to be sited on each lot 202 is determined (Block 514). In the first instance, a model 302 is considered to be available to be sited on a lot 202 if the lot 202 is sufficiently sized and shaped to be able to accommodate the footprint (or outline) of the model 302 while meeting any necessary setbacks or other particular zoning requirements as may be required for the lot 202 [correspond to compare the footprint size of the selected baseline building design to one or more permissible build envelopes of one or more lot parcels]. The model availability data 206 for each lot record 112 may be stored. The availability may be determined by comparing each model footprint to each lot 202 manually, or automatically.”
[0032] “The system 100 may also include within the storage 104 a siting plan database 110, which includes a lot record 112 for each of the lots in the siting plan [correspond to the lot parcels having corresponding digital lot files that are saved in the memory and contain the permissible build envelopes], as well a model database 114 having a model record 116 for each of the housing models.”
Nicolucci discloses display on an electronic graphic whether the selected baseline building design fits within the one or more permissible build envelopes of the one or more lot parcels.
Nicolucci: [0037] “As will be understood, the siting application 111 may be configured to selectively display such images 406 on the display 106 to assist a potential buyer in 
Nicolucci discloses extract elevation data from one or more of the digital lot files, generate one or more lot topographies for the one or more lot parcels based on the elevation data, 
Nicolucci: [0034] “FIG. 2C, illustrated therein is a screenshot, shown generally as 250, illustrating an alternate embodiment of a portion of a siting plan matrix having example lot records 112, illustrating numerous models 206' and model elevations 206'' for a plurality of lots 202 [correspond to elevation data from digital lot files].” Examiner considers the elevation data can be extracted from the model elevations.

    PNG
    media_image1.png
    860
    665
    media_image1.png
    Greyscale

The sitting plan matrix illustrate the elevation data extracted from one or more of the digital lot files.

The step of applying one architectural/siting rule for the corresponding model include generating lot topography. See additional example on Fig. 4A and 4B.

    PNG
    media_image2.png
    796
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    650
    media_image3.png
    Greyscale

Nicolucci discloses display a three-dimensional graphic of the selected baseline building design with the selected building modifications on the one or more lot topographies and within the one or more permissible build envelopes.  
Nicolucci: [0037] “Referring briefly to FIG. 4B, illustrated therein is an example screenshot 450 of exemplary images 406 of a particular model 302 [correspond to selected baseline building design] sited on a particular lot 202 [correspond to lot topographies within the permissible build envelops], as may be presented on the display 106 to assist a potential buyer. In some embodiments, the image data 406 may be 3-dimensional such that a 3D virtual representation of the model 302 and the site plan layout 600 (discussed below) may be displayed. [correspond to the selected baseline building design fits within the one or more permissible build envelopes of the one or more lot parcels.]”

Nicolucci does not appear to explicitly disclose permit a user to select one of the building modification options, the digital design files including as-modified footprint sizes of the baseline building designs with each of the building modification options that is linked to the respective baseline building design; 

However, Schoen discloses permit a user to select one of the building modification options, the digital design files including as-modified footprint sizes of the baseline building designs with each of the building modification options that is linked to the respective baseline building design on [0021] “In operation, based on a set of criteria/characteristics input from either a web-based end user, stored building lot data, or home plan data [correspond to digital design files include footprint size of the baseline building designs], the server 102 will provide a list of suitable matching lots or home plans.” and [0022] “For example, a web-based end user can enter their own lot criteria/characteristics into the system. The server 102 will then provide a list of recommended home plans 122 that are suitable matches to build on the suitable lot. Additional home plan criteria entered by the web-based end user can further narrow the list of suitable home plans 122.” 
Examiner considers the “additional home plan criteria” include 2 or 3 car garage, addition of in-law quarters, addition of a larger kitchen, addition of an office, etc. For example, a user can select a baseline building design with addition criteria or building modification options to narrow down the home plans / baseline building design with building modification options that will fit in the lot. Examiner considers the user of 
Examiner considers the “additional home plan criteria” is corresponding to “one of the building modification options”, in view of applicant’s specification [0023] “For example, one or more of the options, or all of the options, may be unique to a given baseline building design in terms of the location and/or size of the option with respect to the selected baseline building design. Such options may include 2 or 3 car garage, addition of in-law quarters, addition of a larger kitchen, addition of an office, etc. As will be appreciated, these options are not limiting and are given merely to demonstrate the kinds of options that may affect lot fitting. The options may include any add-on to the baseline building design that changes its building footprint size.” and [0024] “Similar to the menu for the baseline building designs, the menu for the building modification options may list the building modification options by name and/or by other representations, such as pictures. The user is then permitted in block 32 to select one or more of the building modification options from the menu. For example, this may include touching or clicking on the building modification option to select that option.”
Nicolucci and Schoen are analogous art because they are from the “same field of endeavor” building construction and development.
Before the effective filing date of the claimed invention”, it would have been obvious to one of ordinary skill in the art, having the teachings of Nicolucci and Schoen before him or her, to modify the sitting plan analysis of Nicolucci to include the home criteria or modification options of Schoen because it help user to identify the best baseline building design that match or similar to their desire.

Therefore, it would have been obvious to combine Schoen with Nicolucci to obtain the invention as specified in the instant claim(s).

Nicolucci and Schoen do not appear to explicitly disclose display a menu of building modification options linked to the building design 
However, Braun discloses this limitation on (col 15 line 22-26) “Selecting this icon brings up a menu that displays lists and sub-lists of items to be placed or drawn, such as buildings, trees, roads, grades, parking spaces, rooms, etc. [correspond to building modification options linked to the building design]”
Nicolucci, Schoen and Braun are analogous art because they are from the “same field of endeavor” building construction and development.

The suggestion/motivation for doing so would have been Braun: (col 12 line12-13) “One benefit in using the Framework of the present invention is that an interface function may have multiple uses.”
Therefore, it would have been obvious to combine Braun and Schoen with Nicolucci to obtain the invention as specified in the instant claim(s).

Claim 2. The system as recited in claim 14, Schoen discloses wherein the display includes graphics of the one or more permissible build envelopes, the one or more lot parcels, and the selected baseline building design with the selected building modification option, wherein the graphic of the selected baseline building design with the selected building modification option is in the one or more lot parcels.  
Schoen: [0023] “The screen shot of FIG. 6 may also include property details for the lot, along with various property details [correspond to permissible build envelopes and lot parcels] for each of the recommended home plans [correspond to the selected baseline building design with the selected building modification option is in the lot parcels] 

Claim 3. The system as recited in claim 2, wherein the computing device is further configured to: Braun discloses permit a user to designate on the display at least one point, wherein in response to the designation of the at least one point, the display shows a numerical indication of an elevation of the at least one point.  
Braun: (col 16 line 11-22) “Elevation Vertex: This is the vertex of the plane for which the elevation is assigned. By clicking on any point within the plane (except on slope arrow, ratio or elevation value), the location of the vertex will move clockwise by one vertex. 
Elevation Value: Allows setting the elevation of the plane at the elevation marker. This is the height of the plane at a given vertex. The value is entered in feet and inches (when the English system is used), by moving up/down arrows to desired value. To enter value, the candidate clicks on displayed elevation value. Elevations for all other vertices are automatically calculated.” See Fig. 46.

Claim 4. The system as recited in claim 3, wherein the computing device is further configured to: Braun discloses permit a user to designate on the display two points, wherein in response to the designation of the two points the display shows a numerical indication of a distance between the two points.  
Braun: (col 14 line 9-13) “MEASURE: Gives the candidate the ability to measure distances, by clicking on 2 points (click to specify start and end points), in either feet 

Claim 5. The system as recited in claim 4, wherein the computing device is further configured to: Braun discloses display landscape graphics on the one or more lots.  
Braun: (col 11 line 38-44) “this subsystem for the schematic design type vignette (see, e.g., FIG. 2) provides the candidate with the ability to draw on a background image that shows the site, the buildable area, and the site amenities and features that they will have to consider in creating a solution. See the other displays screen figures for additional site amenities and features.”

Claim 6. The system as recited in claim 14, wherein the computing device is further configured to: Schoen discloses display a menu of a plurality of the lot parcels, permit the user to select one of the lot parcels for the comparison with the as-modified footprint size, and display on the electronic graphic whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the selected lot parcel.  
Schoen: [0023] “FIGS. 4-6 each show exemplary screen shots as would be seen by the end users (i.e., builders 106, home buyers 108). FIGS. 4 and 6 each shows an exemplary screen shot with a list of recommended home plans 124 (shown in FIGS. 1 and 2) and photographs of the home plans for a particular lot whose details have been entered into the server 102. The list of recommended home plans 124 [correspond to 
[0024] “FIG. 5 shows exemplary screen shot of a list of recommended building lots 122 (shown in FIGS. 1 and 2) for a particular home plan whose details have been entered into the server 102 [correspond to the as-modified footprint size]. The list of recommended building lots 122 is provided in response to requests submitted from a home builder 106 or home buyer 108, for example, via the internet 104 (shown in FIG. 3). The screen shot of FIG. 5 may also include property details for home plan for which the list of recommended building lots 122 is generated [correspond to display a menu of a plurality of the lot parcels, permit the user to select one of the lot parcels for the comparison with the as-modified footprint size]. The screen shot of FIG. 5 may also include photographs and/or zoning restrictions, or other legal information regarding the lot. As can be seen from FIGS. 4-6, the server 102 (shown in FIG. 3) may be configured to provide a variety of relevant information in addition to that specifically described above and shown in the drawings with respect to the various home plans and building lots matched [correspond to whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the selected lot parcel] by the system described herein.”

Claim 7. The system as recited in claim 14, Nicolucci discloses wherein the one or more lot parcels is a plurality of the lot parcels, and the display on the electronic graphic includes graphics of the lot parcels and, for each said lot parcel, an indicator of whether the selected baseline building design fits within the permissible build envelope of the respective lot parcel.
Nicolucci: [0037] “FIG. 4A, depicted therein is a schematic illustration of example image records 120 containing exemplary data as may be stored in the image database 118. Each image record 120 corresponds to a lot 202/model 302 combination, and accordingly may be provided with lot 402 and model 404 identifiers, typically corresponding to the lot 202 and model 302 identifiers used in the siting plan database 110 and model database 114, respectively. Each image record 120 may also be provided with one or more diagrams or images 406 of the model 302 as sited on the corresponding lot 202 (if such model 302 can be sited on the lot 202) [correspond to whether the selected baseline building design fits within the permissible build envelope of the respective lot parcel]. For example, top perspective images 406' of the model sited on the lot may be provided and in some instances front, side and/or rear views 406' of the models may also be provided. In some instances, for example if a model 302 is too large to be sited on a lot 202 or if a specific model 302 cannot be sited on two adjacent lots 202, a corresponding image 406 may not be provided (In such instances, alternate embodiments may still display the corresponding image 406 but with warnings that the model 302 may need to be modified or adjusted for a desired lot 202.).”

    PNG
    media_image4.png
    618
    661
    media_image4.png
    Greyscale

Schoen discloses the modification option
Schoen: [0022] “For example, a web-based end user can enter their own lot criteria/characteristics into the system. The server 102 will then provide a list of recommended home plans 122 that are suitable matches to build on the suitable lot. Additional home plan criteria [correspond to modification option] entered by the web-based end user can further narrow the list of suitable home plans 122.”

Claim 10. The system as recited in claim 14, Nicolucci discloses wherein the display includes graphics of the one or more permissible build envelopes, the one or more lot parcels, and the selected baseline building design 


    PNG
    media_image5.png
    434
    672
    media_image5.png
    Greyscale

Nicolucci discloses wherein the graphic of the selected baseline building design is in the one or more lot parcels, and if the selected baseline building design does not fit within the one or more permissible build envelopes of the one or more lot parcels, the display includes a visual marker at any location where the selected baseline building design exceeds the one or more permissible build envelopes of the one or more lot parcels.  
Nicollucci: [0033] “Referring briefly to FIG. 2A, illustrated therein is a schematic illustration of a siting plan matrix (a representation of a siting plan in chart form), shown generally as 200, comprising example lot records 112 containing exemplary data, as 
Schoen discloses building modification option
Schoen [0022] “For example, a web-based end user can enter their own lot criteria/characteristics into the system. [correspond to building modification option] The server 102 will then provide a list of recommended home plans 122 that are suitable matches to build on the suitable lot. Additional home plan criteria entered by the web-based end user can further narrow the list of suitable home plans 122.” 

Claim 11. The system as recited in claim 14, wherein the computing device is further configured to: Nicolucci discloses limit the one or more lot parcels that are used for the comparison to non-monotonous lot parcels that do not have immediately neighboring ones of the lot parcels that are designated in the memory with the same baseline building design as the selected baseline building design.  


Claim 12. The system as recited in claim 14, wherein the computing device is further configured to: Braun discloses permit the user to adjust an elevation of the selected baseline building design with respect to one or more of the lot topographies, and then display the three-dimensional graphic of the selected baseline building design on the one or more lot topographies at the adjusted elevation and within the one or more permissible build envelopes.  
Braun: (col 16 line 16-22) “Elevation Value: Allows setting the elevation of the plane at the elevation marker. This is the height of the plane at a given vertex. The value is 
Examiner considers the user can also adjust the elevation through GUI in Fig. 46 of Braun.

    PNG
    media_image6.png
    439
    551
    media_image6.png
    Greyscale

Examiner considers this adjust elevation feature of Braun can be display in 3D model of Nicolucci.
Schoen discloses building modification option
Schoen [0022] “For example, a web-based end user can enter their own lot criteria/characteristics into the system. [correspond to building modification option] The server 102 will then provide a list of recommended home plans 122 that are suitable matches to build on the suitable lot. Additional home plan criteria entered by the web-based end user can further narrow the list of suitable home plans 122.” 

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolucci (US 2010/0070244 A1), in view of Schoen (US 2014/0280069A1) and further in view of Braun et al (US 6056556), hereinafter Braun and Maclnnes et al (US 2005/0081161A1), hereinafter Maclnnes.

Claim 8. The system as recited in claim 7, wherein the computing device is further configured to: Schoen discloses display a graphic of the selected baseline building design with the selected building modification option within one of the permissible build envelopes of one of the lot parcels 
Schoen: [0023] “The screen shot of FIG. 6 may also include property details for the lot, along with various property details [correspond to permissible build envelopes and lot parcels] for each of the recommended home plans (correspond to the selected baseline building design with the selected building modification option is in the lot parcels) including, but not limited to, photographs, artist renderings, and floor plans, for example.”
Nicolucci, Schoen and Braun do not appear to explicitly disclose permit the user to graphically change selected object by dragging the graphic of the selected object from a first one place and dropping it onto a second place.

However, Maclnnes disclose permit the user to graphically change selected object by dragging the graphic of the selected object from a first one place and dropping it onto a second place on [0155] “As shown in FIGS. 17 and 18, DO objects 43 may be selected from object list 230 which is displayed upon actuation of a desired menu 
Nicolucci, Schoen, Braun and Maclnnes are analogous art because they are from the “same field of endeavor” building construction and development.
Before the effective filing date of the claimed invention”, it would have been obvious to one of ordinary skill in the art, having the teachings of Nicolucci, Schoen and Braun before him or her, to modify the sitting plan analysis of Nicolucci to include the home criteria or modification options of Schoen, the option menu of Braun and the “drag” and “drop” feature of Maclnnes because this combination simply the design process.
The suggestion/motivation for doing so would have been Maclnnes [0020] “Thus, a need exists for an improved 3D design and visualization system that includes an easy to use Graphical User Interface (GUI), is capable of enabling a user to quickly and conveniently generate or import 3D scenes, import and manipulate 3D objects in the scenes in real time, and which is capable of rendering them in photorealistic detail on the client computer.”


Claim 9. The system as recited in claim 8, wherein the computing device is further configured to: Maclnnes disclose the dropping of the selected object. 
Maclnnes [0155] “As shown in FIGS. 17 and 18, DO objects 43 may be selected from object list 230 which is displayed upon actuation of a desired menu item (e.g., `bed` 232) of library 206. The selected object 43 is then placed in the room by dragging and dropping at a desired location within work area 204.” Examiner considers the “drag” and “drop” method of Maclnnes can be applied in the sitting plan model of Nicollucci. For example, the object is a baseline building design / home plan model, user can select the object from one place/location to another place/location within the workspace such as lot parcels in Nicolucci (see Fig. 6B of Nicolucci). An ordinary in the art will know how to modify the sitting plan model of Niccollucci include the “drag” and “drop” feature to simplify design process.
Nicolucci discloses compare the footprint size of the selected baseline building design to the permissible build envelope of the second lot parcel 
Nicolucci: [0047] “The availability of each model 302 to be sited on each lot 202 is determined (Block 514). In the first instance, a model 302 is considered to be available to be sited on a lot 202 if the lot 202 is sufficiently sized and shaped to be able to accommodate the footprint (or outline) of the model 302 while meeting any necessary setbacks or other particular zoning requirements as may be required for the lot 202 [correspond to compare the footprint size of the selected baseline building design to the 
Nicolucci discloses then refresh the electronic graphic to display whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the second lot parcel.
Nicolucci: [0037] “As will be understood, the siting application 111 may be configured to selectively display such images 406 on the display 106 to assist a potential buyer in visualizing particular model 302/lot 202 combinations and thereby facilitate the potential buyer's decision-making process. Referring briefly to FIG. 4B, illustrated therein is an example screenshot 450 of exemplary images 406 of a particular model 302 sited on a particular lot 202, as may be presented on the display 106 to assist a potential buyer. In some embodiments, the image data 406 may be 3-dimensional such that a 3D virtual representation of the model 302 and the site plan layout 600 (discussed below) may be displayed.” [correspond to the selected baseline building design fits within the one or more permissible build envelopes of the one or more lot parcels.]
[0050] “The updating module 140 may also be configured to utilize the relationship data 204 and apply the siting rules 304 for the particular model 302 (if any) affected by the decision input, to update the appropriate lot records 112 for any other of the lots 202 in the set with any required changes (Block 522). Once the updating module 140 has updated the lot records 112 with any required changes, the updated siting plan matrix 200 may be displayed on the display 106 (Block 524).” [0051] “Additionally, in some embodiments the updating module 140 may also be configured to update the siting plan .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Nicolucci (US 2010/0070244 A1), in view of Schoen (US 2014/0280069A1) and further in view of Braun et al (US 6056556), hereinafter Braun and Du et al (US 2013/0077819 A1), hereinafter Du.

Claim 13. The system as recited in claim 14, wherein the computing device is further configured to: 
Nicolucci, Schoen and Braun do not appear to explicitly disclose determine whether a lowest floor of the selected baseline building design with the selected building modification option is above grade on the one or more lot parcels and display on the electronic graphic whether the selected baseline building design with the selected building modification option is above grade on the one or more lot parcels.  

However, Du discloses determine whether a lowest floor of the selected baseline building design with the selected building modification option is above grade on the one or more lot parcels and display on the electronic graphic whether the selected baseline building design with the selected building modification option is above grade on the one or more lot parcels on [0042] “In FIG. 4, position point 2117 is on top of the building and position point 2119 is located at the corner of the building, but both have "high" FRS's (shown as "50") since they are at a lower elevation than the centroid 1221 and are closer to the flood hazard 1130 (which may be a pond or a stream for example). Position point 2115, which might be slightly higher and at a different portion of the building, has a moderate FRS, 30 in this case. Once again this is due in part to an elevation increase relative to position points 2117 and 2119 and further distance from the floor source.” [correspond to determine whether a lowest floor of the selected baseline building design is above grade on the one or more lot parcels] Examiner considers the elevation information correspond to determine a lowest floor of the building is above or below the grade on the lot parcels.
[0043] “Multiple position points for a single building may be relevant if, for example, a large commercial building has more valuable property located at position point 2115 than at portions of the building 2117 or 2119. As such, appropriate insurance rates may 

    PNG
    media_image7.png
    403
    484
    media_image7.png
    Greyscale

Fig. 4 illustrate the step of display on the electronic graphic whether the selected baseline building design with the selected building modification option is above grade on the one or more lot parcels.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolucci (US 2010/0070244 A1), in view of Schoen (US 2014/0280069A1) and further in view of Braun et al (US 6056556), hereinafter Braun and Williams et al (US 2008/0262988 A1), hereinafter Williams.

Claim 15. The system as recited in claim 14, wherein the computing device is further configured to: 
Nicolucci, Schoen and Braun do not appear to explicitly disclose extracting from the elevation data elevations at points on a boundary or on a contour of the one or more lot parcels.  

However, Williams discloses generate the one or more lot topographies for the one or more lot parcels based on the elevation data by extracting from the elevation data elevations at points on a boundary or on a contour of the one or more lot parcels [0035] “The term "profile" or ("topographic profile") as used herein refers to a cross sectional view of a line drawn through a portion of a topographic map. A profile is distinct from a "surface" in that a surface extends in two dimensions and has an elevation component, while a profile represents the elevation of a surface along a particular path through the surface. A profile can be described by a single line or multiple interconnected lines and/or curves. Different points along the profile are associated with an elevation or height of the topographical surface. An initial profile describes a portion of the initial surface (i.e., prior to surface modification, for example by earth moving), while a design profile describes a portion of the design surface (i.e., a proposed or desired result of surface modification). In an embodiment, a profile is used to describe a path along which one would like water to flow across the surface of a field.”
[0043] “Thus, the disclosure provides a method of generating a design surface (i.e., including multiple profiles) that promotes water drainage from soil or other material in an  A measuring device, or combination of devices (e.g., a global positioning system (GPS) device, a robotic total stations surveying device, a laser and GPS combination device, inertial systems, etc.) can be used to record elevation and position as the operator travels across the surface of the area of interest. A computer and software are used to collect and store the topographic data. The data can be viewed in the field or stored for subsequent post-process viewing in an office setting. A person skilled in surface drainage or land shaping can use this information to see how the existing contours of the land would be preferably shaped to promote the controlled runoff of surface water.”
[0047] “The topographic map is preferably represented by a digital model that can be graphically viewed and analyzed by the user to identify profile positions. The digital model can be viewed in several forms, for example including contours, a triangulated network, or a grid of elevation and/or slope. Triangulated networks and grids can be used digitally by a computer for comparison of the initial surface and the design surface.  The graphical representation can be used for human interaction, and the digital data is used by the software to create a representation of the initial surface. In the process of placing, arranging, and shaping initial profiles, it is desirable for the operator to view the initial surface to determine the suitable placement of profiles and outlet (e.g., to ensure that the entire area of interest will drain well) using either an internal software module or a separate mapping/design program to view and locate profiles and outlets.”
Nicolucci, Schoen, Braun and Williams are analogous art because they are from the “same field of endeavor” building construction and development.
Before the effective filing date of the claimed invention”, it would have been obvious to one of ordinary skill in the art, having the teachings of Nicolucci, Schoen, Braun and Williams Braun before him or her, to modify the sitting plan analysis of Nicolucci to include the home criteria or modification options of Schoen, the option menu of Braun and the topographic feature of Williams because this combination provide additional information of the land which is useful in the design process.
The suggestion/motivation for doing so would have been Williams [0011] “Though the abovementioned patents provide systems that control a tractor and an attached implement, they do not provide specific methods and modes of operation as described herein for efficient and highly accurate land-leveling. From all the abovementioned systems and patents, it is apparent that there is a need for an efficient and around-the-clock land-leveling system that can achieve three-dimensional land 
Therefore, it would have been obvious to combine Nicolucci, Schoen, Braun and Williams to obtain the invention as specified in the instant claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent 20452791. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
Instant Application (16658221)

Related Patent (10452791)
Claim 14. 
display a menu of baseline building designs and permit a user to select one of the baseline building designs, the baseline building designs having corresponding digital design files saved in a memory, the digital design files 

display a menu of building modification options linked to the selected baseline building design and permit a user to select one of the building modification options, the digital design files including as-modified footprint sizes of the baseline building designs with each of the building modification options that is linked to the respective baseline building design; 

compare the as-modified footprint size of the selected building modification option for the selected baseline building design to one or more permissible build envelopes of one or more lot parcels, the lot parcels having corresponding digital lot files that are saved in the memory and contain the permissible build envelopes; 

display on an electronic graphic whether the selected baseline building design with the selected building modification option fits within the one or more permissible build envelopes of the one or more lot parcels; 


extract elevation data from one or more of the digital lot files, generate one or more lot topographies for the one or more lot parcels based on the elevation data, and display a three-dimensional graphic of the selected baseline building design with the selected building modifications on the one or more lot topographies and within the one or more permissible build envelopes.  



display a menu of baseline building designs and permit a user to select one of the baseline building designs, the baseline building designs having corresponding digital design files saved in a memory, the digital design files 

display a menu of building modification options linked to the selected baseline building design and permit a user to select one of the building modification options, the digital design files including as-modified footprint sizes of the baseline building designs with each of the building modification options that is linked to the respective baseline building design; 

compare the as-modified footprint size of the selected building modification option for the selected baseline building design to one or more permissible build envelopes of one or more lot parcels, the lot parcels having corresponding digital lot files that are saved in the memory and contain the permissible build envelopes; 

display on an electronic graphic whether the selected baseline building design with the selected building modification option fits within the one or more permissible build envelopes of the one or more lot parcels;

Claim 9. 
extract elevation data from one or more of the digital lot files, generate one or more lot topographies for the one or more lot parcels based on the elevation data, and display a three-dimensional graphic of the selected baseline building design with the selected building modifications on the one or more lot topographies and within the one or more permissible build envelopes.

Claim 7
wherein the one or more lot parcels is a plurality of the lot parcels, 

the display on the electronic graphic includes graphics of the lot parcels and, for each said lot parcel, an indicator of whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the respective lot parcel.  


Claim 1
wherein the one or more lot parcels is a plurality of the lot parcels, 

the display on the electronic graphic includes graphics of the lot parcels and, for each said lot parcel, an indicator of whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the respective lot parcel.

Claim 8. 
display a graphic of the selected baseline building design with the selected building modification option within one of the permissible build envelopes of one of the lot parcels and permit the user to graphically change lot parcels by dragging the graphic of the selected baseline building design with the selected building modification option from a first one of the lot parcels and dropping it onto a second one of the lot parcels.  


Claim 1
display a graphic of the selected baseline building design with the selected building modification option within one of the permissible build envelopes of one of the lot parcels and permit the user to graphically change lot parcels by dragging the graphic of the selected baseline building design with the selected building modification option from a first one of the lot parcels and dropping it onto a second one of the lot parcels.
Claim 9. 
in response to the dropping of the selected baseline building design with the selected building modification option, compare the as-modified footprint size of the selected building modification option for the selected baseline building design to the permissible build envelope of the second lot parcel and then refresh the electronic graphic to display whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the second lot parcel.  

Claim 1
in response to the dropping of the selected baseline building design with the selected building modification option, compare the as-modified footprint size of the selected building modification option for the selected baseline building design to the permissible build envelope of the second lot parcel and then refresh the electronic graphic to display whether the selected baseline building design with the selected building modification option fits within the permissible build envelope of the second lot parcel.
Claim 12.
permit the user to adjust an elevation of the selected baseline building design with the selected building modifications with respect to one or more of the lot topographies, and then display the three- dimensional graphic of the selected 


permit the user to adjust an elevation of the selected baseline building design with the selected building modifications with respect to one or more of the lot topographies, and then display the three-dimensional graphic of the selected 


Furthermore, U.S. Patent 10,452,791 teaches a system comprise of computing device including at least a processor, an electronic graphic and a memory on specification [0018] and Claim 13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified claim 1 of the U.S. Patent 10,452,791 to include a system claim.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Nicolucci (US 2010/0070244 A1) teaches a sitting plan analysis for home buyer. 
Schoen (US 2014/0280069A1) teaches home plan and lot parcel suitability matching using criteria or options, 
Braun et al (US 6056556) teaches home plan analysis tool. 
Du et al (US 2013/0077819 A1) teaches building footprint extraction method.

Williams et al (US 2008/0262988 A1) teaches topographic profile and elevation data.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 16. “compute a difference between the elevations, based on the difference render slopes between the elevations, generate contour lines of the one or more lot topographies, and depict a view of the one or more lot topographies on the electronic graphic.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148